Barnes, Judge.
In Ballard v. Meyers, 275 Ga. 819 (572 SE2d 572) (2002), the Supreme Court reversed that portion of our unpublished opinion in Ballard v. Meyers, 250 Ga. App. XXV (2001), which held that the trial court did not abuse its discretion in refusing to allow the defendant to impeach the plaintiffs with documents not listed in the pretrial order. It found that the pretrial disclosure requirement does not extend to documents “upon which a party may possibly rely defensively for impeachment purposes,” but only to those “documents that a litigant intends to rely upon affirmatively to meet the burden of proving his or her case.” Ballard v. Meyers, 275 Ga. at 822. Therefore, we vacate Division 1 of our earlier opinion and adopt the opinion of the Supreme Court as our own. Direction is given to the trial court consistent with the opinion of the Supreme Court of Georgia that this case be remanded for retrial.

Judgment reversed and case remanded.


Smith, C. J., and Phipps, J., concur.